     Case 2:20-cr-00054 Document 75 Filed 04/30/21 Page 1 of 3 PageID #: 299



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



     FOURTH SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, and March 4, 2021,

the United States of America, by counsel, herewith responds to

each of defendant's Standard Discovery Requests as follows:

       Third Supplemental Response:

       In this case, the United States provides expansive discovery,

which has been made available to defense counsel by disc on March

4, 2021, and by email on March 16, 2021. The United States hereby

incorporates by reference its prior discovery responses on March

30, 2020 (ECF 34), May 20, 2020 (ECF 38), August 24, 2020 (ECF

48), March 18, 2021 (ECF 70), and further supplements its responses

as follows:

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
   Case 2:20-cr-00054 Document 75 Filed 04/30/21 Page 2 of 3 PageID #: 300



objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
Response:   The United States has disclosed the following items:

        1. Curriculum vitae of Nick Niehaus, Market Investigator
           for Target Corporation;
        2. Investigative Report received from Nicholas Niehaus;
        3. Curriculum vitae of Herbert Shelton, Organized Retail
           Crim Investigator for the Kroger Company;
        4. Defendant’s Jail Communications;
        5. Video provided by South Charleston Police Department of
           interview of John Marcus; and
        6. Memoranda of Interviews conducted by Anthony Hussion,
           Intelligence   Research   Specialist,   United   States
           Attorney’s Office, SDWV.


     REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY


     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                   Respectfully submitted,

                                   UNITED STATES OF AMERICA

                                   LISA G. JOHNSTON
                                   Acting United States Attorney


                                   s/Andrew J. Tessman
                                   ANDREW J. TESSMAN
                                     2
   Case 2:20-cr-00054 Document 75 Filed 04/30/21 Page 3 of 3 PageID #: 301



                                   Assistant United States Attorney
                                   WV State Bar No. 13734
                                   300 Virginia Street, East, Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Fax: 304-347-5104
                                   E-mail: andrew.tessman@usdoj.gov




                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “FOURTH SUPPLENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

30th day of April, 2021 to:

     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912



                                         By:   s/ Andrew J. Tessman




                                     3
